***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              ASIA A. M.* v. GEOFFREY M., JR.
               GEOFFREY M., JR. v. ASIA A. M.
                       (AC 39208)
                        Lavine, Keller and Harper, Js.

                                    Syllabus

The state of Connecticut appealed to this court from the judgments of the
    trial court affirming in part the decisions of a family support magistrate
    granting a motion to open an acknowledgment of paternity concerning
    the minor child and rendering judgment of nonpaternity. The child’s
    mother, A, and G had executed a written acknowledgment of paternity
    for the child. Thereafter, the state filed a petition for support in A’s
    name against G, who, in a separate action, filed a motion to open the
    acknowledgment of paternity, pursuant to statute ([Rev. to 2011] § 46b-
    172 [a] [2]), challenging the validity of the acknowledgment of paternity
    on the statutory grounds of fraud, mistake of fact, and duress. The
    support petition and the motion to open were consolidated for a hearing
    before the family support magistrate, who granted the motion to open
    the paternity judgment solely based on the best interests of the minor
    child and rendered judgment of nonpaternity and dismissing the support
    petition. The state thereafter appealed from the decisions of the magis-
    trate to the trial court, which affirmed the decisions of the magistrate
    in part and remanded the cases for further proceedings, and this appeal
    followed. The state claimed that the trial court erred in concluding that
    Ragin v. Lee (78 Conn. App. 848) provided a nonstatutory ground to
    open an acknowledgment of paternity and that the magistrate had the
    inherent authority to grant the motion to open on the basis of the best
    interests of the child. Held:
1. The trial court erred in concluding that Ragin provided a fourth and
    independent ground to open an acknowledgment of paternity, apart
    from the statutory grounds of fraud, mistake of fact, and duress, as set
    forth in § 46b-172 (a) (2); the legislature clearly and unambiguously has
    set forth the three statutory grounds on which an acknowledgment of
    paternity may be challenged in court where, as here, G did not rescind
    the acknowledgment within sixty days of its execution, it was not the
    province of this court to create an independent basis for opening a
    judgment that is governed by statute, and Ragin did not create an
    independent ground for opening a judgment of paternity on the basis
    of the best interests of the child in lieu of any applicable statutory
    requirements but, instead, discussed the best interests of the child in
    considering the issue of whether the minor child had standing to file a
    motion to open.
2. The trial court erred in determining that the family support magistrate
    had the inherent authority to open the judgment of paternity on the
    basis of the best interests of the child; no statutory provision exists that
    expressly grants the family support magistrate division, the authority
    of which is limited by statute, the power to open an acknowledgment
    of paternity on the basis of the best interests of the child, as the authority
    to open an acknowledgment of paternity on the basis of the best interests
    of the child is not included in the magistrate’s enabling statute (§ 46b-
    231 [m]) or in § 46b-172 (a) (2), which clearly states that an acknowledg-
    ment of paternity may be challenged in court or before a family support
    magistrate after the rescission period only on the basis of fraud, duress
    or material mistake of fact, and, thus, the magistrate, having found that
    there was no fraud, duress, or a material mistake of fact, did not have
    the authority to grant the motion to open the judgment after the sixty
    day rescission period had passed.
                      (One judge concurring separately)
            Argued January 11—officially released May 15, 2018

                              Procedural History

   Appeals from the decisions of the family support
magistrate, David A. Dee, dismissing a petition for finan-
cial and medical support and maintenance of the minor
child, granting a motion to open an acknowledgment
of paternity and rendering judgment of nonpaternity,
brought to the Superior Court in the judicial district of
Hartford and tried to the court, Albis, J.; judgments
affirming in part the decisions of the family support
magistrate and remanding the matters for further pro-
ceedings, from which the state appealed to this court.
Reversed; further proceedings.
  Joan M. Andrews, assistant attorney general, with
whom were Sean O. Kehoe, assistant attorney general,
and, on the brief, George Jepsen, attorney general, for
the appellant (state).
  Richard A. Rochlin, with whom was Jennifer R.
Flynn, for the appellee (defendant in the first case,
plaintiff in the second case).
  Robert B. McLaughlin, for the guardian ad litem of
the minor child.
                           Opinion

   HARPER, J. The state of Connecticut appeals from
the judgments of the trial court rendered in favor of
the plaintiff, Geoffrey M., Jr.,1 affirming in part the deci-
sion of the family support magistrate (magistrate) that
opened an acknowledgment of paternity. On appeal,
the state claims that the court erred in concluding that
(1) Ragin v. Lee, 78 Conn. App. 848, 829 A.2d 93 (2003),
provided a nonstatutory ground for opening an
acknowledgment of paternity, apart from the statutory
grounds set forth in General Statutes (Rev. to 2011)
§ 46b-172 (a) (2)2; and (2) the magistrate had the inher-
ent authority to grant the plaintiff’s motion to open the
judgment on the basis of the best interests of the child.
We agree with the department and, accordingly, reverse
the judgments of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. On April 26, 2011,
the plaintiff and the defendant, Asia A. M., executed a
written acknowledgment of paternity (acknowledg-
ment) for the minor child, who was born in February,
2011. See General Statutes (Rev. to 2011) § 46b-172 (a)
(1). On October 28, 2014, the state filed a support peti-
tion against the plaintiff in the name of the defendant.
On December 9, 2014, the plaintiff filed a motion to
open the judgment pursuant to § 46b-172,3 challenging
the validity of the acknowledgment on the grounds of
fraud, mistake of fact, and duress. Specifically, in his
affidavit accompanying his motion to open, the plaintiff
averred that (1) the defendant committed fraud by
‘‘intentionally conceal[ing] the fact that she had sexual
relations with other men’’ and ‘‘represent[ing] to the
plaintiff that they were in a sexually exclusive relation-
ship’’; (2) a DNA test demonstrated ‘‘that there is a 0
percent chance that [the plaintiff] could be the biologi-
cal father of the minor child’’ and ‘‘[t]he fact of the
plaintiff being the biological father is . . . a mistake
of fact’’; and (3) ‘‘[t]he plaintiff was under duress from
the pressure being applied to him by the defendant and
other family members, and [he] felt compelled to sign
this acknowledgment due to this duress.’’ The plaintiff
further averred in his affidavit that ‘‘[t]he plaintiff does
not have a [parent-child] relationship with the minor
child at this time . . . and it is in the best interests of
the minor child’’ to establish the biological father.
  On January 6, 2015, the state’s support petition and
the plaintiff’s motion to open were consolidated for a
hearing. On February 24, 2015, a hearing was held on
the plaintiff’s motion to open before a magistrate. On
March 3, 2015, relying on Ragin v. Lee, supra, 78 Conn.
App. 848, the magistrate granted the plaintiff’s motion to
open the judgment, ordered a judgment of nonpaternity,
and ordered the dismissal of the department’s support
petition. In its written order, the magistrate concluded
that ‘‘[t]he plaintiff clearly and convincingly proved it
is in the best interest of the minor child to open the
judgment. A minor child has a fundamental and inde-
pendent right and compelling interest in an accurate
determination of paternity. [Id., 863]. . . . While the
plaintiff did prove it is in the best interest of the child
to open the judgment, he failed to prove any of the
statutory grounds of fraud, duress or . . . mistake. See
[General Statutes (Rev. to 2011)] § 46b-172 (a) (2). . . .
The credible evidence clearly indicates the plaintiff was
aware he was not the biological father of the minor child
when he executed the acknowledgment. The defendant
did not defraud the plaintiff at the time he signed the
acknowledgment. The plaintiff was not under duress
when he signed the acknowledgment. The parties were
not . . . mistaken when the acknowledgment was exe-
cuted. The motion to open is granted solely based upon
the best interest of the minor child.’’
   On March 17, 2015, the state appealed from the deci-
sion of the magistrate to the trial court pursuant to
General Statutes § 46b-231 (n)4 and Practice Book § 25a-
29,5 claiming, inter alia, that ‘‘[i]n the absence of fraud,
duress or mistake, the [m]agistrate lacked the [author-
ity] to open the judgment of paternity . . . .’’ A hearing
took place on May 5, 2015, before the court, and the
parties filed posthearing briefs. On March 29, 2016, the
court affirmed the decision of the magistrate in part, and
remanded the case to the magistrate to hear additional
evidence with respect to the best interests of the child.
In its memorandum of decision, the court held that (1)
Ragin v. Lee, supra, 78 Conn. App. 848, provided a
fourth, nonstatutory ground to open a judgment of
paternity, apart from the statutory requirements set
forth in § 46b-172 (a) (2); and (2) the magistrate had
the inherent authority to open the judgment on the basis
of the best interests of the minor child. The court further
held, however, that ‘‘it was an error of law for the
magistrate to open the judgment . . . based solely on
the results of genetic testing, without sufficient evi-
dence as to other factors affecting the best interests of
the child.’’
  On April 11, 2016, the state filed a motion to reargue,
which the court denied on April 28, 2016. This appeal
followed.6
  We begin by setting forth the applicable standard of
review. The state’s claims present a question of law over
which our review is plenary. See Pritchard v. Pritchard,
103 Conn. App. 276, 283, 928 A.2d 566 (2007) (‘‘[i]ssues
of statutory construction raise questions of law, over
which we exercise plenary review’’ [internal quotation
marks omitted]); see also Commissioner of Social Ser-
vices v. Zarnetski, 175 Conn. App. 632, 637, 168 A.3d 646
(2017). ‘‘When . . . the trial court draws conclusions
of law, our review is plenary and we must decide
whether its conclusions are legally and logically correct
and find support in the facts that appear in the record.’’
(Internal quotation marks omitted.) Ragin v. Lee, supra,
78 Conn. App. 855.
                             I
   The state claims that the ‘‘court erred in concluding
that Ragin v. Lee, [supra, 78 Conn. App. 848], provides
a fourth and independent ground to open an acknowl-
edgment of paternity,’’ apart from the requirements set
forth in § 46b-172 (a) (2). The state contends that, pursu-
ant to § 46b-172 (a) (2), absent a finding of fraud, duress,
or material mistake of fact, the magistrate lacked the
authority to open the judgment outside of the rescission
period, and that the court ‘‘erred in finding that the
[f]amily [s]upport [m]agistrate . . . did not have to
comply with the statutory criteria of . . . § 46b-172.’’
In response, the plaintiff and the attorney for the guard-
ian ad litem claim that the court properly concluded
that the best interests of the child is a nonstatutory
ground for opening an acknowledgment of paternity.
We agree with the state.
   Paternity may be acknowledged voluntarily and
extrajudicially through a written acknowledgment of
paternity. See General Statutes (Rev. to 2011) § 46b-
172 (a) (1). ‘‘[T]he acknowledgment procedure provides
an alternative to a full scale judicial proceeding, and
an agreement reached pursuant to it does not require
court approval. The acknowledgment procedure may
be followed [i]n lieu of or in conclusion of a paternity
action initiated pursuant to [General Statutes] § 46b-
160.’’ (Internal quotation marks omitted.) Cardona v.
Negron, 53 Conn. App. 152, 154 n.4, 728 A.2d 1150
(1999). Section 46b-172 (a) (1) sets forth the process
by which an acknowledgment may be executed, includ-
ing the required notices that must be provided to the
parties.7 An executed ‘‘acknowledgment of paternity
. . . shall have the same force and effect as a judgment
of the Superior Court.’’ General Statutes (Rev. to 2011)
§ 46b-172 (a) (1). ‘‘The mother and the acknowledged
father shall have the right to rescind such affirmation
or acknowledgment in writing within the earlier of (A)
sixty days, or (B) the date of an agreement to support
such child approved in accordance with subsection (b)
of this section or an order of support for such child
entered in a proceeding under subsection (c) of this
section. An acknowledgment executed in accordance
with subdivision (1) of this subsection may be chal-
lenged in court or before a family support magistrate
after the rescission period only on the basis of fraud,
duress or material mistake of fact which may include
evidence that he is not the father, with the burden of
proof upon the challenger.’’ General Statutes (Rev. to
2011) § 46b-172 (a) (2).
  In the present case, the plaintiff and the defendant
executed the acknowledgment on April 26, 2011. The
plaintiff filed a motion to open the judgment more than
three years later, on December 9, 2014. Because the
plaintiff did not rescind the acknowledgment within
sixty days, he could challenge it ‘‘only on the basis of
fraud, duress or material mistake of fact.’’ (Emphasis
added.) General Statutes (Rev. to 2011) § 46b-172 (a)
(2); see also General Statutes (Rev. to 2011) § 46b-172
(a) (1) (‘‘the acknowledgment cannot be challenged
after sixty days, except in court upon a showing of
fraud, duress or material mistake of fact’’). In its written
order, the magistrate explicitly found that there was no
fraud, duress, or mistake of fact, stating that ‘‘[t]he
credible evidence clearly indicates the plaintiff was
aware he was not the biological father of the minor child
when he executed the acknowledgment. The defendant
did not defraud the plaintiff at the time he signed the
acknowledgment. The plaintiff was not under duress
when he signed the acknowledgment. [The defendant
and the plaintiff] were not . . . mistaken when the
acknowledgment was executed.’’ Consequently, pursu-
ant to § 46b-172 (a) (2), the magistrate lacked the
authority to consider the plaintiff’s motion to open
the judgment.
   Despite this, the magistrate granted the plaintiff’s
motion to open because it concluded that it was in the
child’s best interests to do so. Relying on this court’s
decision in Ragin v. Lee, supra, 78 Conn. App. 848, the
magistrate concluded that ‘‘[t]he plaintiff clearly and
convincingly proved it is in the best interest of the minor
child to open the judgment.’’ The trial court similarly
concluded that Ragin created an independent ground
for granting a motion to open a judgment of paternity
on the basis of the best interests of the child.8 Therefore,
we first must determine whether this court held in
Ragin that a court may open a judgment of paternity,
absent a finding of fraud, duress, or material mistake
of fact as required by § 46b-172 (a) (2), solely because
it is in the best interests of the child to do so. We
conclude that it did not.
  In Ragin, the magistrate rendered a default judgment
of paternity against the defendant after he failed to
appear at the paternity action, which was initiated by
the Commissioner of Social Services on behalf of the
state pursuant to General Statutes § 46b-162. Id., 850.
Counsel for the minor child timely filed a motion to
open the default judgment, alleging that (1) there was
insufficient service of process on the defendant and he
did not receive actual notice of the proceedings, and
(2) it was in the best interests of the child to open the
judgment and order genetic testing to eliminate any
doubt regarding the child’s biological father. Id., 851,
852. A hearing was held on the motion to open, but the
magistrate did not render a decision on the motion at
that time. Id., 853. The state then appealed to the trial
court, claiming, inter alia, that the magistrate lacked
the authority to consider the merits of the child’s motion
to open. Id., 854. The trial court agreed with the state
and reversed the decision of the magistrate. Id. Counsel
for the minor child appealed to this court. Id.
   On appeal, this court addressed two issues: (1)
whether there was an appealable final judgment; and
(2) whether the minor child had standing to file the
motion to open. Id., 850. Importantly, nowhere in the
opinion did this court state that the best interests of
the child was a basis for opening the judgment as an
alternative to the applicable statutory requirements.
Rather, this court discussed the best interests of the
child in considering the second issue raised on appeal—
whether the minor child had standing to file the motion
to open. Id., 861–62. This court held that the minor child
did have standing because, inter alia, ‘‘a child who is
the subject of a paternity action has a fundamental
interest in an accurate determination of paternity that
is independent of the state’s interest in establishing
paternity for the benefit of obtaining payment for the
child’s care and any interest that the parents may have
in the child.’’ Id., 863. Thus, this court vacated the judg-
ment of the trial court and remanded the case ‘‘to the
. . . magistrate for further proceedings with direction
also to consider the child’s motion to open the default
judgment of paternity . . . .’’ Id., 864. Counsel for the
minor child still needed to and did actually comply with
the relevant statutory requirements for filing a motion
to open a default judgment of paternity. See General
Statutes § 52-212 (a).9 Ragin did not, however, create
an independent ground for opening a judgment of pater-
nity on the basis of the best interests of the child, in
lieu of any applicable statutory requirements.
   Indeed, it is not the province of this court to create
an independent basis for opening a judgment that is
governed by statute. It is well established that ‘‘[i]t is
not the function of the courts to enhance or supplement
a statute containing clearly expressed language.’’ (Inter-
nal quotation marks omitted.) McCullough v. Swan
Engraving, Inc., 320 Conn. 299, 309, 130 A.3d 231
(2016). Rather, ‘‘[w]e are obligated to construe a statute
as written. . . . Courts may not by construction supply
omissions . . . or add exceptions . . . . It is axiom-
atic that the court itself cannot rewrite a statute . . . .
That is a function of the legislature.’’ (Internal quotation
marks omitted.) In re Quidanny L., 159 Conn. App.
363, 371, 122 A.3d 1281, cert. denied, 319 Conn. 906,
122 A.3d 639 (2015); see also Doe v. Norwich Roman
Catholic Diocesan Corp., 279 Conn. 207, 215–16, 901
A.2d 673 (2006). Here, the legislature clearly and unam-
biguously has set forth the three grounds on which
an acknowledgment of paternity may be challenged in
court.10 See General Statutes (Rev. to 2011) § 46b-172
(a) (2). Absent a finding of fraud, duress, or material
mistake of fact, an acknowledgment of paternity may
not be challenged in court.
  As set forth previously, the magistrate found that the
plaintiff ‘‘failed to prove any of the statutory grounds
of fraud, duress or . . . mistake.’’11 The trial court
found ‘‘ample support in the record for [the] factual
finding by the magistrate’’ that the plaintiff ‘‘was aware
when he executed the acknowledgment that he was not
[the child’s] biological father,’’ and the court did not
disturb the magistrate’s findings that the plaintiff failed
to establish fraud, duress, or material mistake of fact.
Because the statutory criteria set forth in § 46b-172
(a) (2) were not satisfied, the magistrate lacked the
authority to open the judgment of paternity.
   On the basis of the foregoing, we conclude that the
trial court erred in determining that the magistrate had
the authority to open the judgment solely on the basis
of the best interests of the child.
                            II
   The state next claims that the trial court erred in
concluding that the magistrate had the inherent author-
ity to open the judgment of paternity. Specifically, the
state claims that the family support magistrate division
is a court of limited jurisdiction, and ‘‘such authority
is not included in the magistrate’s enabling statute . . .
§ 46b-231 (m), or the acknowledgment of paternity stat-
ute . . . § 46b-172.’’ The state further contends that
‘‘[g]iven the magistrate’s factual findings, specifically
that fraud, mistake or duress [were] not proven, the
magistrate court lacked the authority to open the judg-
ment of paternity, pursuant to . . . § 46b-172 . . . .’’
(Citation omitted.) In response, the plaintiff argues that
a magistrate ‘‘may, pursuant to [its] inherent authority,
open a judgment of paternity, when acting reasonably,
the magistrate finds good cause to do so, regardless of
finding fraud, duress, or mistake. Good cause may be
based on the ‘best interests of the child’ standard.’’ We
agree with the state.
  ‘‘[T]he legislature, by the passage of § 46b-231 (d),
created the family support magistrate division of the
[S]uperior [C]ourt for the purpose of the impartial
administration of child and spousal support.’’ (Internal
quotation marks omitted.) O’Toole v. Hernandez, 163
Conn. App. 565, 572–73, 137 A.3d 52, cert. denied, 320
Conn. 934, 134 A.3d 623 (2016); see also General Stat-
utes § 46b-231 (d). Section 46b-231 (m) lists the ‘‘powers
and duties’’ of magistrates. ‘‘As a creature of statute,
the family support magistrate division has only that
power that has been expressly conferred on it.’’ Pritch-
ard v. Pritchard, supra, 103 Conn. App. 284.
   It is undisputed that no statutory provision exists
that expressly grants the family support magistrate divi-
sion the power to open an acknowledgment of paternity
on the basis of the best interests of the child. The trial
court determined, however, that the magistrate had the
inherent authority to open the judgment. We disagree.
  ‘‘The authority of family support magistrates is
defined and limited by statute.’’ (Internal quotation
marks omitted.) O’Toole v. Hernandez, supra, 163 Conn.
App. 573. Although ‘‘[o]ur courts have the inherent
authority to open, correct, or modify judgments . . .
this authority is restricted by statute and the rules of
practice.’’ Jonas v. Playhouse Square Condominium
Assn., Inc., 173 Conn. App. 36, 39, 161 A.3d 1288 (2017);
see also Cornfield Associates Ltd. Partnership v. Cum-
mings, 148 Conn. App. 70, 75, 84 A.3d 929 (2014), cert.
denied, 315 Conn. 929, 110 A.3d 433 (2015). The power
of the family support magistrate division is limited by
§ 46b-172 (a) (2), which clearly states that an acknowl-
edgment of paternity ‘‘may be challenged in court or
before a family support magistrate after the rescission
period only on the basis of fraud, duress or material
mistake of fact . . . .’’ (Emphasis added.)
   In its memorandum of decision, the court acknowl-
edged that ‘‘§ 46b-172 (a) (2) limits the grounds for
opening [a] judgment that may be asserted belatedly
by the parties to an acknowledgment of paternity,’’ but
nonetheless concluded that ‘‘[i]t does not limit the
court’s inherent authority’’ to open the judgment. See
Paddock v. Paddock, 22 Conn. App. 367, 372, 577 A.2d
1087 (1990) (‘‘The authority to open and vacate a judg-
ment is within the inherent power of the trial courts.
. . . A motion to open and vacate should be granted
when the court, acting reasonably, finds good cause to
do so.’’ [Citation omitted.]). In so holding, the court
impermissibly has contravened the statutory require-
ments set forth in § 46b-172 (a) (2). See also General
Statutes (Rev. to 2011) § 46b-172 (a) (1) (‘‘the acknowl-
edgment cannot be challenged after sixty days, except
in court upon a showing of fraud, duress or material
mistake of fact’’). We reiterate that ‘‘[c]ourts may not
by construction supply omissions . . . or add excep-
tions [to statutes] merely because it appears that good
reasons exist for adding them.’’ (Internal quotation
marks omitted.) Vincent v. New Haven, 285 Conn. 778,
792, 941 A.2d 932 (2008).
   The plaintiff’s motion to open was governed by § 46b-
172 (a) (2). Beyond the sixty day rescission period, and
absent a finding of fraud, duress, or material mistake
of fact, the magistrate did not have the authority to
grant the motion to open the judgment.12 See part I of
this opinion. On the basis of the foregoing, we conclude
that the trial court erred in determining that the magis-
trate had the inherent authority to open the acknowl-
edgment on the basis of the best interests of the child.
  The judgments are reversed and the cases are
remanded for further proceedings.
   In this opinion, LAVINE, J., concurred.
  * The full names of the parties involved in this appeal are not disclosed.
  1
    This appeal was taken from two consolidated cases in which Geoffrey
M., Jr., was the defendant in the first case and the plaintiff in the second
case. For the purposes of this opinion, and consistent with the parties’ briefs
on appeal, we refer to Geoffrey M., Jr., as the plaintiff and to Asia A. M. as
the defendant.
   The state, as an interested party providing HUSKY health insurance bene-
fits to the child, filed a support petition on behalf of defendant, the child’s
mother; see General Statutes § 46b-231 (t) (3) and (u) (1); and has appealed
on behalf of the Office of Child Support Services of the Department of
Social Services; see General Statutes § 46b-207; which is acting on behalf
of the mother. See Walsh v. Jodoin, 283 Conn. 187, 191 n.2, 925 A.2d 1026
(2007); Esposito v. Banning, 110 Conn. App. 479, 480 n.1, 955 A.2d 609 (2008).
   2
     Hereinafter, unless otherwise indicated, all references to § 46b-172 in
this opinion are to the 2011 revision of the statute.
   3
     Pursuant to § 46b-172 (a) (1), an ‘‘acknowledgment of paternity . . .
shall have the same force and effect as a judgment of the Superior Court.’’
Accordingly, any reference herein to the motion to open the judgment refers
to the acknowledgment of paternity, which, by statute, had the force and
effect of a judgment.
   4
     General Statutes § 46b-231 (n) (1) provides that ‘‘[a] person who is
aggrieved by a final decision of a family support magistrate is entitled to
judicial review by way of appeal under this section.’’
   5
     Practice Book § 25a-29 provides that ‘‘[a]ny person who is aggrieved by
a final decision of a family support magistrate may appeal such decision in
accordance with the provisions of . . . § 46b-231. The appeal shall be insti-
tuted by the filing of a petition which shall include the reasons for the appeal.’’
   6
     ‘‘It is axiomatic that the jurisdiction of an appellate tribunal is limited
to appeals from judgments that are final.’’ Cardona v. Negron, 53 Conn. App.
152, 156, 728 A.2d 1150 (1999). ‘‘[A]n order opening a judgment ordinarily
is not a final judgment within [the meaning of General Statutes] § 52-263.
. . . [Our Supreme Court], however, has recognized an exception to this
rule where the appeal challenges the power of the [trial] court to act to set
aside the judgment.’’ (Internal quotation marks omitted.) U.S. Bank National
Assn. v. Works, 160 Conn. App. 49, 57, 124 A.3d 935, cert. denied, 320 Conn.
904, 127 A.3d 188 (2015); see also Solomon v. Keiser, 212 Conn. 741, 746–47,
562 A.2d 524 (1989). Because the state challenges the authority of the court
to open the judgment, the present case is an appealable final judgment.
   7
     General Statutes (Rev. to 2011) § 46b-172 (a) (1) provides, in relevant
part, that ‘‘a written acknowledgment of paternity executed and sworn to
by the putative father of the child when accompanied by (A) an attested
waiver of the right to a blood test, the right to a trial and the right to an
attorney, and (B) a written affirmation of paternity executed and sworn to
by the mother of the child shall have the same force and effect as a judgment
of the Superior Court. It shall be considered a legal finding of paternity
without requiring or permitting judicial ratification, and shall be binding on
the person executing the same whether such person is an adult or a minor,
subject to subdivision (2) of this subsection. Such acknowledgment shall
not be binding unless, prior to the signing of any affirmation or acknowledg-
ment of paternity, the mother and the putative father are given oral and
written notice of the alternatives to, the legal consequences of, and the
rights and responsibilities that arise from signing such affirmation or
acknowledgment. The notice to the mother shall include, but shall not be
limited to, notice that the affirmation of paternity may result in rights of
custody and visitation, as well as a duty of support, in the person named
as father. The notice to the putative father shall include, but not be limited
to, notice that such father has the right to contest paternity, including the
right to appointment of counsel, a genetic test to determine paternity and
a trial by the Superior Court or a family support magistrate and that acknowl-
edgment of paternity will make such father liable for the financial support
of the child until the child’s eighteenth birthday. In addition, the notice shall
inform the mother and the father that DNA testing may be able to establish
paternity with a high degree of accuracy and may, under certain circum-
stances, be available at state expense. The notices shall also explain the
right to rescind the acknowledgment, as set forth in subdivision (2) of this
subsection, including the address where such notice of rescission should
be sent, and shall explain that the acknowledgment cannot be challenged
after sixty days, except in court upon a showing of fraud, duress or material
mistake of fact.’’
   8
     In its memorandum of decision, the court states that ‘‘[t]he trial courts
of Connecticut have been divided in their view of whether, under Ragin,
there is a so-called ‘fourth ground’ for opening a judgment of paternity,’’
and the court cites to the decisions that it alleges similarly have concluded
that Ragin permits a judgment of paternity to be opened on the basis of
the best interests of the child, in the absence of fraud, duress, or material
mistake of fact. We note, however, that those courts did not consider the
motion to open the judgment solely on the basis of the best interests of the
child. See, e.g., Oppelt v. Oppelt, Superior Court, judicial district of Hartford,
Docket Nos. FA-09-4047137-S, FA-09-4045512-S (September 21, 2011) (noting
that best interest of child provides basis for opening judgment, but opening
judgment because there were ‘‘significant and meaningful procedural irregu-
larities in this matter which deprived the defendant of the due process
afforded to him,’’ namely that ‘‘the acknowledgment was not executed in
accordance with the provisions of . . . § 46b-172’’); Campbell v. Barrow,
Superior Court, judicial district of Hartford, Docket No. FA030634839
(December 28, 2004) (noting that best interests of child may provide ‘‘further
basis to open the paternity judgment,’’ but opening and setting aside acknowl-
edgment of paternity because ‘‘the defendant did not fully comprehend or
assent to a full waiver of his rights under § 46b-172 (a) (1)’’ and, therefore,
statutory requirements were not followed).
   9
     We note that the grounds set forth in § 52-212 (a) for opening a court
judgment, the statute at issue in Ragin, differs from the grounds set forth
in § 46b-172 (a) (2) for voiding an acknowledgment of paternity.
   General Statutes § 52-212 (a) provides in relevant part that ‘‘[a]ny judgment
rendered . . . upon a default . . . in the Superior Court may be set aside,
within four months following the date on which it was rendered . . . and
the case reinstated on the docket, on such terms in respect to costs as the
court deems reasonable, upon the complaint or written motion of any party
or person prejudiced thereby, showing reasonable cause, or that a good
cause of action or defense in whole or in part existed at the time of the
rendition of the judgment . . . and that the plaintiff or defendant was pre-
vented by mistake, accident or other reasonable cause from prosecuting
the action or making the defense.’’
   10
      The legislature has included the best interests of the child elsewhere
as a basis for the magistrate’s authority. See, e.g., General Statutes § 46b-
231 (m) (8) (‘‘[a]greements between parties as to custody and visitation of
minor children . . . shall be reviewed by a family support magistrate, who
shall approve the agreement unless he finds such agreement is not in the
best interests of the child’’). If the legislature had intended for the best
interests of the child to be a ground upon which to challenge an acknowledg-
ment of paternity in court, we presume that it would have included such
language in § 46b-172 (a) (2). See State v. Kevalis, 313 Conn. 590, 604, 99
A.3d 196 (2014) (‘‘it is a well settled principle of statutory construction that
the legislature knows how to convey its intent expressly’’ [internal quotation
marks omitted]). To the extent that the plaintiff suggests that the best
interests of the child should be a basis upon which an acknowledgment of
paternity may be challenged in court or before a magistrate, that is an issue
for our legislature to address.
   11
      The plaintiff and the attorney for the guardian ad litem also argue on
appeal that the magistrate erred in finding no evidence of fraud. Specifically,
they argue that the plaintiff and the defendant committed fraud on the
state, on the child, and on the child’s biological father by executing the
acknowledgment when the plaintiff and the defendant both knew that the
plaintiff was not the child’s biological father. We do not address these claims
of fraud because, as the state asserts, and the attorney for the guardian ad
litem conceded at oral argument in this appeal, the claims were not raised
at trial. The claim of fraud raised at trial was that the defendant had commit-
ted fraud on the plaintiff. See DiGiuseppe v. DiGiuseppe, 174 Conn. App.
855, 864, 167 A.3d 411 (2017) (‘‘We repeatedly have held that [a] party cannot
present a case to the trial court on one theory and then seek appellate relief
on a different one . . . . We will not promote a Kafkaesque academic test
by which [a trial judge] may be determined on appeal to have failed because
of questions never asked of [him] or issues never clearly presented to [him].’’
[Citation omitted; internal quotation marks omitted.]); see also State v.
Hilton, 45 Conn. App. 207, 222, 694 A.2d 830, cert. denied, 243 Conn. 925,
701 A.2d 659 (1997), cert. denied, 522 U.S. 1134, 118 S. Ct. 1091, 140 L. Ed.
2d 147 (1998).
   We note that we certainly find it concerning that the parties, as they
allege, have committed fraud on the state. We cannot, however, make this
finding of fact. See McTiernan v. McTiernan, 164 Conn. App. 805, 830, 138
A.3d 935 (2016) (‘‘[I]t is axiomatic that this appellate body does not engage
in fact-finding. Connecticut’s appellate courts cannot find facts; that function
is, according to our constitution, our statute, and our cases, exclusively
assigned to the trial courts.’’ [Internal quotation marks omitted.]).
   12
      In its current form, § 46b-172 is susceptible to being misused by parties
in the manner discussed in the present case. See footnote 10 of this opinion.
Thus, we look favorably on Judge Keller’s concurring opinion in the present
case, which sets forth a suggested revision of the statute that would help
to achieve accuracy in the acknowledgment of paternity process.